DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 9/10/2021 has minor informalities: 
The applicant for US 20070078370 A1 should be “Shener et al.” not “Cemal et al.”
The applicant for US 20130267779 A1 should be “Woolford et al.” not “Brady et al.” 
The Information Disclosure Statement has been corrected.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pumping device, feed line, controller, exchangeable medical instrument, second line, pressure sensor, controllable fluid pump, and memory device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 7-11 are objected to because of the following informalities:  
Claim 7, lines 2-3 recite “a pressure sensor for measuring pressure in the feed line” but should read “a pressure sensor for measuring a pressure in the feed line” due to the lack of an article.
Claim 8, line 1 recites “at least one memory” but should read “the at least one memory” because the limitation was previously recited in claim 7.
Claim 9, line 1 recites “the apparatus” but should read “the medical apparatus” to be consistent with the language recited in claim 7.
Claim 10, line 1 recites “the apparatus” but should read “the medical apparatus” to be consistent with the language recited in claim 7.
Claim 11, line 1 recites “the apparatus” but should read “the medical apparatus” to be consistent with the language recited in claim 7.
Claim 11, lines 1-2 recite “integrated conveyed and suction pump” but should read “an integrated conveyer and suction pump” due to the lack of an article.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 16/339,771 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are related to determining and controlling the internal body pressure in medical methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the internal body pressure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the actual pressure" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the output" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 2 recites “a controllable fluid pump for fluid into a body cavity through a feed line”, however it is unclear what the controllable fluid pump is doing for fluid into a body cavity through a feed line. For purposes of examination, the Examiner will interpret the claim as “a controllable fluid pump for pumping fluid into a body cavity through a feed line”.
Claim 6 recites the limitation "the output" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the resistance coefficients ζ1 and ζ2" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the memory device of the pump" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claim 6, line 3 recites “a memory device”, however the Applicant has failed to recite that the memory device is part of the pump. It is unclear if the memory device recited in claim 6, line 14 is referring to the memory device (of the medical apparatus) in claim 6, line 3 or a completely different memory device (of the pump).
Claim 7 recites the limitation "the output" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the resistance coefficients ζ1 and ζ2" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, and 10-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woolford et al. (US Publication 2013/0267779 A1).
Regarding claim 1, Woolford discloses a method for determining and controlling the internal body pressure during a medical procedure (Claims 36-41 and p. [0005]) comprising the steps of: 
pumping fluid (i.e., surgery washing fluid, “The surgery washing fluid could be any washing fluid used in surgery and could be, for example, 0.9% saline or Ringer's lactate,” p. [0051]) using a pumping device (Fig. 25A, pumping system: 1010 including pump: 1014) through a feed line (Fig. 25A, from source of surgery washing fluid: 1016, through input tubing: 1018, through inflow cassette: 1020 fluid pathway, and through inflow tube: 1022 into body cavity: 1012) into a body cavity (Fig. 25A, body cavity: 1012), wherein the pumping device (pumping system: 1010 including pump: 1014) is controlled by a controller (i.e., via pump control processor: 1042, Fig. 25B; p. [0137]) and wherein the feed line contains at a patient's end (Fig. 25A), an exchangeable medical instrument (Fig. 25A, inflow cannula: 1024 and/or endoscope: 1025) through which the pumping of the fluid into the body cavity (1012) takes place (p. [0136]), 
providing a second line (Fig. 25A, outflow tube: 1028) through which fluid (i.e., surgery washing fluid) can flow out of the body cavity (1012, Fig. 25A, p. [0136]), 
providing a pressure sensor and measuring a pressure in the feed line using the pressure sensor (“measured head pressure [P.sub.head]… [is] sensed by a pump inflow pressure sensor of the pump 1014 disposed at or near the inflow pump cassette 1020,” p. [0144]), wherein the pressure (i.e., P.sub.head) measured by the pressure sensor is an input variable of a mathematical estimation system (i.e., algorithm or program executed by pump control processor: 1042, Fig. 26), which mathematically describes a state space (i.e., state space of inflow pump), 
estimating the actual pressure (i.e., P.sub.joint) in the body cavity (1012) using the mathematical estimation system (i.e., algorithm or program executed by pump control processor: 1042, Fig. 26); and 
controlling the output of the pump (1014) by means of the estimated value (p. [0141-0147] and Fig. 31), wherein resistance coefficients ζ1 and ζ2 of a medical instrument (i.e., flow resistance properties of the tube set hardware, p. [0233]) required for the estimation of the pressure (i.e., P.sub.joint) are determined (i.e., via hardware calibration routine: 2500) by that when starting the pump (1014), a pressure behavior (i.e., P.sub.head) is evaluated for a certain time, therefrom a characteristic curve (i.e., P.sub.loss curve, p. [0233]) is determined, and the characteristic curve (i.e., P.sub.loss curve) is stored in a memory device (Fig. 25B, pump memory: 1051) of the pump (1014, “The P.sub.loss curve, coefficients and other information are stored in the pump memory of the pump control processor,” p. [0242] and Fig. 36 depicting hardware calibration routine: 2500).  
Regarding claim 3, Woolford discloses the method of claim 1, wherein determining the resistance coefficients ζ1 and ζ2 of the medical instrument (.e., via hardware calibration routine: 2500) takes place pre-operatively (The Examiner points to p. [0233-0245] of the present disclosure of Woolford.  It is necessary for the step of determining the resistance coefficients of the medical instrument to take place pre-operatively, as determining the unique flow characteristics of a chosen medical instrument is necessary to preventing an over pressure condition at a surgical site in a joint of a patient (p. [0165]), and the equation shown in p. [0240] relies on the calculated resistance coefficients of the chosen medical instrument in order to estimate the in-joint pressure at the body cavity).  
Regarding claim 5, Woolford discloses the method of claim 1, wherein the fluid is a gas or a liquid (i.e., surgery washing fluid, “The surgery washing fluid could be any washing fluid used in surgery and could be, for example, 0.9% saline or Ringer's lactate,” see p. [0051]).
Regarding claim 6, Woolford discloses a medical apparatus for supplying fluids into body cavities (Claim 1, Fig. 25A, pump system: 1010), comprising: 
a controllable fluid pump (Fig. 25A, pump: 1014) for fluid (e., surgery washing fluid, “The surgery washing fluid could be any washing fluid used in surgery and could be, for example, 0.9% saline or Ringer's lactate,” p. [0051]) into a body cavity (Fig. 25A, body cavity: 1012) through a feed line (Fig. 25A, from source of surgery washing fluid: 1016, through input tubing: 1018, through inflow cassette: 1020 fluid pathway, and through inflow tube: 1022 into body cavity: 1012), a memory device (Fig. 25B, pump memory: 1051), a pressure sensor for measuring a pressure in the feed line (“measured head pressure (P.sub.head) sensed by a pump inflow pressure sensor of the pump 1014 disposed at or near the inflow pump cassette 1020,” p. [0144]), a medical instrument (i.e., inflow cannula: 1024 or endoscope: 1025, Fig. 25A) connected to a patient end (Fig. 25A) of the feed line (Fig. 25A, p. [0135]) through which the pumping of the fluid (i.e., surgery washing fluid) into the body cavity (1012) takes place (p. [0135]), 
wherein the pressure (i.e., P.sub.head) measured by the pressure sensor is an input variable of a mathematical estimation system (i.e., algorithm or program executed by pump control processor: 1042, Fig. 26), which mathematically describes a state space (i.e., state space of inflow pump), which estimates an actual pressure (i.e., P.sub.joint) in the body cavity (1012) and controls the output of the pump (1014) by means of this estimated value (p. [0141-0147] and Fig. 31), and 
wherein the resistance coefficients ζ1 and ζ2 of the medical instrument (i.e., flow resistance properties of the tube set hardware, p. [0233]) required for the estimation of the pressure (i.e., P.sub.joint) are determined (i.e., via hardware calibration routine: 2500) by that when starting the pump (1014), the pressure behavior (i.e., P.sub.head) is evaluated for a certain time, therefrom a characteristic curve (i.e., P.sub.loss curve, see p. [0233]) is determined, and the characteristic curve (i.e., P.sub.loss curve) is stored in the memory device (1051) of the pump (1014, “The P.sub.loss curve, coefficients and other information are stored in the pump memory of the pump control processor,” p. [0242] and Fig. 36 depicting hardware calibration routine: 2500).  
Regarding claim 7, Woolford discloses a medical apparatus for supplying fluids into body cavities (Claim 1, Fig. 25A, pump system: 1010), comprising: 
a controllable fluid pump (Fig. 25A, pump: 1014), a memory device (Fig. 25B, pump memory: 1051), a feed line (Fig. 25A, from source of surgery washing fluid: 1016, through input tubing: 1018, through inflow cassette: 1020 fluid pathway, and through inflow tube: 1022 into body cavity: 1012), a pressure sensor for measuring pressure in the feed line (“measured head pressure [P.sub.head] sensed by a pump inflow pressure sensor of the pump 1014 disposed at or near the inflow pump cassette 1020,” p. [0144]), and a medical instrument (i.e., inflow cannula: 1024 or endoscope: 1025, see Fig. 25A) connected to the feed line at a patient end (p. [0135]), 
wherein the pressure (i.e., P.sub.head) measured by the pressure sensor (100) is an input variable of a mathematical estimation system (i.e., algorithm or program executed by pump control processor: 1042, Fig. 26), which mathematically describes a state space (i.e., state space of inflow pump), which estimates an actual pressure (i.e., P.sub.joint) in a body cavity (12) and controls the output of the pump (14) by means of this estimated value (p. [0141-0147] and Fig. 31), 
wherein the resistance coefficients ζ1 and ζ2 of the medical instrument (i.e., flow resistance properties of the tube set hardware, p. [0233]) required for the estimation of the pressure (i.e., P.sub.joint) are determined (i.e., via hardware calibration routine: 2500) by that when starting the pump (14), a pressure behavior (i.e., P.sub.head) is evaluated for a certain time, therefrom a characteristic curve (i.e., P.sub.loss curve, p. [0233]) is determined, and the characteristic curve (i.e., P.sub.loss curve) is stored in the memory device (1051) which includes at least one microprocessor (i.e., pump control processor: 1042, “the pump 1014 includes a pump control processor 1042, such as a microprocessor, that includes programs and/or algorithms for altering the inflow and/or outflow characteristics of the pump 1014,” p. [0137]), at least one memory (1051) and at least one software (i.e., programs and/or algorithms within pump control processor: 1042).  
Regarding claim 8, Woolford discloses the medical apparatus of claim 7, wherein at least one memory (1051) contains data with the resistance coefficients of at least one instrument characteristic curve (The P.sub.loss curve, coefficients and other information are stored in the pump memory of the pump control processor for future use with an identifier name,” p. [0242]).  
Regarding claim 10, Woolford discloses the medical apparatus of claim 7, wherein the apparatus (1010) is a liquid pump (necessarily, as pump 1014 is configured to deliver surgery washing fluid to the body and to suction fluid waste out of the body, p. [0134]) for arthroscopy (p. [0004] and [0050] discussing fluid management pump being used for arthroscopy, and surgery washing fluid being delivered to a body cavity [e.g., a joint]).  
Regarding claim 11, Woolford discloses the medical apparatus of claim 7, wherein the apparatus (1010) is a liquid pump (necessarily, as pump 1014 is configured to deliver surgery washing fluid to the body and to suction fluid waste out of the body, p. [0134]) with integrated conveyer and suction pump (p. [0134-0136] discussing the function of pump 1014 within pump system 1010).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woolford et al. (US Publication 2013/0267779 A1).
Regarding claim 2, Woolford discloses the method of claim 1, further including the step of: determining the resistance coefficients ζ1 and ζ2 (i.e., via hardware calibration routine: 2500) by starting the pumping device (4) once (Fig. 36, hardware calibration routine: 2500 only starts pump once at step 2502).
Woolford is silent regarding
determining the resistance coefficients ζ1 and ζ2 by starting the pumping device twice.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Woolford by performing the hardware calibration routine more than once, or twice, for the purpose of achieving higher accuracy for the calculated resistance coefficient values, since it has been held to be prima facie obvious over a reference process to discover the optimum or workable conditions by routine experimentation.  See In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." See MPEP § 2144.05 subsection II.A.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Woolford et al. (US Publication 2013/0267779 A1) in view of Zeyssig (US Publication 2016/0101247 A1, it is noted that the US Publication has priority to WO 2015/144120 A1).
Regarding claim 4, Woolford discloses the method of claim 1, but is silent regarding wherein the mathematical estimation system is configured in the manner of a Kalman filter. 
In analogous prior art, Zeyssig teaches a method for determining and controlling the internal body pressure in medical methods (Claim 10), comprising a mathematical estimation system that is configured in the manner of a Kalman filter (Figs. 4C-5, p. [0006] and [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mathematical estimation system of Woolford to incorporate the teachings of Zeyssig to incorporate being configured in the manner of a Kalman filter in order to reduce any static or noise from the electrical signal coming from the pressure sensor during operation and provide a more accurate pressure measurement inside the body cavity than a traditional peristaltic pump and within a fraction of the time (Fig. 5, p. [0023-0024]).
Regarding claim 9, Woolford discloses the medical apparatus of claim 7, but is silent regarding wherein the apparatus is an insufflator.  
In analogous prior art, Zeyssig teaches a medical apparatus for supplying fluids into body cavities (Claim 6), wherein the apparatus could be an insufflator (p. [0008], claim 8).  Zeyssig also teaches a method for determining and controlling the internal body pressure in medical methods (Claim 1) that uses a state observer to estimate the actual pressure in a body cavity (i.e., a knee joint or the abdomen) and controls the power of the pump by means of this estimated value (Claim 1), thereby allowing the method to be used in a plethora of medical procedures (i.e., arthroscopy or laparoscopy, p. [0002], [0007], and [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical apparatus of Woolford to incorporate the teachings of Zeyssig to incorporate attaching an insufflation tool to the pump of Woolford, connecting a gas source to the feed line of Woolford, and controlling the flow rate of the insufflation tool by using the method of Woolford (see above in claim 6), in order to provide precise measurement and control of the pressure within the body interior even under extreme conditions during a laparoscopy procedure (p. [0008], which, in turn, would allow the apparatus to function with a variety of medical instruments to safely perform a variety of medical procedures).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783